Title: From George Washington to James Ross, 16 June 1794
From: Washington, George
To: Ross, James


               
                  Sir
                  Philadelphia June 16th 1794.
               
               I avail myself of your obliging offer, to dispose of the land I hold in the Counties of Fayette & Washington; Hereby empowering you to sell the same on the following conditions; viz.—that in the first named County, at five dollars and a third pr acre; and the other at four dollars pr Acre. As you were of opinion when I had the pleasure of conversing with you on this subject, that six dollars pr acre might be had for the first tract, I hope the agregate of the two, will amount to the sum I ask for them both.
               If one fourth of the money is paid down, or within a short period, I would give four, five, or six years credit for the other three fourths; provided the payment thereof is well secured, agreeably to contract; and the interest in the meanwhile assured with punctuality, as it becomes due, in one of the Banks of this City; or in either of those of Baltimore, George Town or Alexandria—The regular payment of which, at stated periods, being a primary consideration with me.
               The tract in Fayette County, contains 1644 acs., besides the usual allowance of 6 pr Ct—The other, by patent, is 2813 acs.; but by a re-survey was found to measure more than 3000 Acs. A description of them, to you, would be unnecessary; the
                  
                  presumption being, that the purchaser, whomsoever he may be, will examine the land, & judge for himself. It may not be amiss however, that it should generally be known, that both tracts are improved; and that one of them has a Mill thereon, and a considerable show of Iron Ore within less than 30 yards of the mill-house.
               I have informed Colo. Presley Nevill (to whom I have had occasion to write, on business) of my having given you power to dispose of these tracts, and have asked him (as he is at the mart of enquiry after western lands) to recommend Chapmen to you.
               Having, from long experience, found that landed property at a distance from the Proprietor, is attended with more plague than profit; I have determined to sell all the land I hold on the Ohio & Great Kanhawa (about 33,000 Acres in eight surveys) If I can obtain, by giving a pretty long credit, what I conceive it is worth. This I have estimated, under present circumstances, to be three dollars and a third pr acre; and thought the other day I should have parted with it at that price (which was the reason I was not more particular with you when we were conversing on the subject of western Land) but as it stood connected with others still more remote the result was otherwise.  If it should fall in your way to mention my intention respecting these lands, I would thank you. For the reason already mentioned, a description in detail of the above land would be useless. I cannot avoid adding however, that they are the cream of the country in which they lye, being the first choice of it, and all interval—and bounded by the Rivers on which they lye, fifty eight miles.
               Be so good if you should conclude a bargain for either of the tracts in this State, or receive an offer for them, or the other lands herein mentioned, to give me immediate notice thereof to prevent any embarrassment which may arise from a direct application to myself. I have a small tract of 234½ Acs., comprehending the Great Meadows on Braddocks road, which I would also dispose of. I will not trouble you with an apology for this freedom, but assure you of the esteem with which I am Sir, Your Most Obedt Humble Servant
               
                  Go: Washington
               
            